Citation Nr: 1629385	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-27 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a gastrointestinal disorder, to include hiatal hernia and reflux esophagitis (claimed as ulcers and digestive problems), to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to July 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In April 2013, the Veteran testified at a hearing before a Veterans Law Judge (VLJ).  A copy of the transcript of this hearing has been obtained and associated with the record.  The VLJ is not currently available to participate in further adjudication in the appeal.  The Veteran was advised of this by letter dated in April 2016 and was offered another Board hearing before a different VLJ.  The Veteran did not respond.

In December 2013, June 2014, and March 2015 the Board remanded the claims for further development to include VA examinations.  The case has been returned to the Board for appellate review.  As will be discussed further, the Board finds that the agency of original jurisdiction (AOJ) did not fully comply with the remand instructions as it pertains to the issue of service connection for right ear hearing loss and another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board also notes that in correspondence dated May 2014, the Veteran raised the issue of entitlement to service connection for a GI condition based on undiagnosed illness or medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317.  As such, the issue has been recharacterized as noted above.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The competent and probative evidence does not establish that a gastrointestinal disorder, to include hiatal hernia and reflux esophagitis (claimed as ulcers and digestive problems), that is related to service, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317 


CONCLUSION OF LAW

The Veteran does not have a gastrointestinal disorder, to include hiatal hernia and reflux esophagitis (claimed as ulcers) that is the result of disease or injury incurred in or aggravated during active military service or that is due to an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 U.S.C.A. § 1110, 1112, 1113, 1117, 1131, 1137, 1154(a), 5107 (West 2014); 38 CF.R. 3.102, 3.303, 3.307, 3.309, 3.3.10, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was provided adequate notice in a letter dated March 2009.  Further, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim in July 2009, January 2014, and August 2014.  Taken together, the Board finds these examinations to be adequate for rating purposes as the examiners reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2014).  Under those provisions, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), and any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

Presumptive service connection is warranted for certain infectious diseases:  (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service.  

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the veteran having had the associated disease in column "A" in that same table. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

The Veteran has asserted that his current gastrointestinal disorders, hiatal hernia and reflux esophagitis, had onset in service.  

The service treatment records (STR's) reflect that in 1986 the Veteran was evaluated for a mild iron deficiency anemia found during an OCS Commissioning physical examination.  An UGI study was normal with no evidence of an ulcer, hiatal hernia, or reflux, and the Veteran was asymptomatic.  As a result of further evaluation, an EGD revealed small erosions within the stomach and near the pylorus (opening to the small intestine) described as non-specific findings.  No ulcer was found.  A follow-up treatment note reflects that the Veteran was asymptomatic, the bleeding had resolved, and no further GI work-up was recommended.  There are no further complaints or treatment for gastrointestinal issues prior to separation.  The Veteran denied stomach or intestinal trouble on his April 1993 separation report of medical history; no gastrointestinal issues were noted on the corresponding report of medical examination.  

Post-service private and VA treatment records document a history of epigastric complaints and treatment beginning in 1998.  A June 1998 UGI report revealed a small hiatus hernia and an antral pyloric ulcer.  A September 2000 treatment record reflects the Veteran had a large duodenal ulcer that appeared to be healing with no active or old blood seen in the stomach.  Private treatment records from Tallahassee Memorial Hospital reflect that in January 2002, the Veteran was hospitalized for GI bleeding.  EGD findings at the time included duodenal ulcer, hiatal hernia, and reflux esophagitis.  An October 2005 VA treatment note reflects that the Veteran reported a history of alcoholism which led to the GI bleed in 1998, with recurrence in 2000.  The treating physician noted that the Veteran reported that at the time of the 2000 GI bleed he was also taking non-steroidal anti-inflammatory drugs (NSAID) for a non-service-connected wrist condition.  A March 2009 upper GI endoscopy revealed a small sliding hiatal hernia, LA Grade A reflux esophagitis with no bleeding, ruled out Barrett's esophagus, and showed a normal duodenum.  

A July 2009 VA examination report reveals the Veteran reported that other than the 1986 in-service evaluations, he never had gastrointestinal problems during or after service until 1998-1999 when he developed stomach pain and blood in his stool.  He reported that the symptoms returned with vomiting in 2000.  The examiner concluded that given the Veteran's history, providing an opinion on service connection would be with mere speculation.

A January 2014 VA examination report reflects that the Veteran's current gastrointestinal disorders are GERD with hiatal hernia and LA Grade A reflux esophagitis.  As for the Veteran's history of ulcers, the examiner stated the Veteran was not diagnosed with an ulcer during service, and the ulcer diagnosed in 1998 was more likely as not due to issues not related to military service such as the Veteran's alcohol use and NSAID use for a wrist fracture that's not service connected.  Citing medical literature, the examiner stated NSAID's are responsible for the majority of peptic ulcers not caused by H. pylori, cause de novo peptic ulcers, exacerbate underlying PUD disease, and are associated with an increased risk of complications from peptic ulcer.  Again citing medical literature, the examiner stated that alcohol in high concentrations damages the gastric mucosal barrier to hydrogen ions and is associated with acute gastric mucosal lesions, and alcohol also stimulates acid secretion.  With regard to the Veteran's GERD with hiatal hernia and reflux esophagitis, the examiner opined they are more likely as not due to issues unrelated to military service such as post active duty development of hiatal hernia and obesity.  The examiner stated that after separation the Veteran's body mass index was greater than 30, putting him in the obese range.  The examiner also stated that obesity is a known contributing factor to both hiatal hernia and reflux.  Citing medical literature, the examiner noted a study that showed a significant correlation of body mass index and waist circumference with intragastric pressure and the gastroesophageal pressure gradient, an association of obesity with disruption of the esophagogastric junction leading to a hiatal hernia and increased esophageal acid exposure, and abdominal obesity in particular has also been associated with increased reflux symptoms.  Additionally, the examiner stated the first objective evidence of hiatal hernia was 1998 and 2000 for reflux esophagitis.  The examiner stated there is no objective evidence to support the onset of a chronic GI condition between 1986 and 1998, which is five years after discharge.  The Veteran himself stated he had no GI issues or problems before the 1998 evaluation of small hiatal hernia and possible gastric ulcer.  Lastly, the examiner stated the evidence supports contributing causes not related to military service as the cause of the Veteran's post-service GI conditions.  

In a May 2014 correspondence from the Veteran, an assertion was raised that the Veteran's GI conditions were a result of service in the Persian Gulf and due to undiagnosed illness or a medically unexplained chronic multisymptom illness.  As a result, an opinion was sought.  An August 2014 VA compensation and pension report reflects that after review of the record, the examiner stated that the Veteran's gastrointestinal disability cannot be deemed to be due to an undiagnosed illness or a medically unexplained chronic multisymptom illness due to the Veteran's service, including service during the Persian Gulf War.  The rationale provided was that the Veteran's diagnoses are GERD with hiatal hernia and LA Grade A reflux esophagitis with controlled symptoms.  The examiner also noted a history of duodenal and gastric ulcers, resolved, and status post removal of a colon polyp, resolved.  The examiner stated these conditions are not undiagnosed illnesses or part of a medically unexplained chronic multisymptom illness, and there is no objective evidence on history or physical exam of chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or that his GI conditions are the same as, or related to, inflammatory bowel disease.  There are also no conditions presumptive of Gulf War environmental hazards.  The examiner also opined that the Veteran's gastrointestinal disability cannot be attributed to his Gulf War service on a direct basis.  The rationale provided was based on medical literature review, medical record review, and clinical experience.  The examiner stated there is no current objective evidence that the Veteran's GI conditions are caused or permanently aggravated by his potential environmental exposures during deployment in Southwest Asia, and the medical literature does not support a cause and effect relationship between such exposures and the development of these GI conditions.

The Board has considered the Veteran's contentions that his current GI disability is due to his active duty service; however other than his assertions, there is no evidence to support his claim for service connection under a direct theory of entitlement or due to undiagnosed illness or a medically unexplained chronic multisymptom illness.  There is no evidence of record that attributes the Veteran's GI disability to service.  While the Veteran was evaluated for a GI bleed in service, all the evidence, including the Veteran's statements indicate that any GI condition in-service was completely resolved prior to separation.  The opinion of the January 2014 VA examiner has been accorded significant probative value as the examiner did an extensive review of the claims file, and provided an opinion and rationale based on objective findings and sound reasoning that is supported by the medical evidence, and there is no evidence to the contrary.  

Additionally, the Board finds that the diagnoses render the special provisions of 38 C.F.R. § 3.317 inapplicable as to an undiagnosed illness.  Additionally, the Veteran's GI condition is not a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, nor is it an infectious disease subject to presumptive service connection identified in column A of 38 C.F.R. § 3.317(d)(2).  The opinion of the August 2014 VA examiner has been accorded significant probative value as the examiner did an extensive review of the claims file, and provided an opinion and rationale based on objective findings and sound reasoning that is supported by the medical evidence.  

Accordingly, the Board concludes that the preponderance of the evidence is against the appellant's claim for service connection for a gastrointestinal disorder, to include hiatal hernia and reflux esophagitis (claimed as ulcers and digestive problems), to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317.  As the preponderance of the evidence is against the issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim is denied.  See 38 U.S.C.A §5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for a gastrointestinal disorder (claimed as ulcers and digestive problems), to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, is denied.  


REMAND

Although further delay is regrettable, a remand is once again necessary before a decision on the merits of the claim for service connection for right ear hearing loss can be reached.  

In March 2015, in an effort to ensure a complete record to decide the Veteran's claim, the Board remanded the issue to obtain private treatment records and an addendum opinion on whether the Veteran's right ear hearing loss was related to noise exposure during active duty.  The examiner was also instructed to specifically interpret and discuss the findings from the September 2010 audiological testing submitted by the Veteran, the August 2013 Gainesville VA treatment record indicating right ear hearing loss, and any other audiology reports obtained as a result of the remand.  The Board notes that the AOJ, on two separate occasions, requested the Veteran provide the necessary information required to obtain private treatment records related to his right ear hearing loss, to include those from Hearing and Balance Associates with S. Hamman, Au. D., with no response.

An addendum opinion was provided in June 2015; however the examiner did not discuss the September 2010 audiological testing or the August 2013 VA treatment note and their significance, if any, to the etiology and nature of the Veteran's right ear hearing loss.  Therefore, an addendum opinion is necessary that takes into account these records.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records pertinent to the claim on appeal.

2.  Following completion of the above, return the claims file to the VA examiner who conducted the June 2015 VA examination, or to a qualified medical professional if the examiner is unavailable.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

After reviewing the record, the examiner should address the following:  

Whether the Veteran's right ear hearing loss is at least as likely as not (50 percent or greater probability) caused by or related to his military service, to include exposure to military/combat/mechanic noise.  

The examiner should note the Veteran's military occupational specialty was a tank mechanic and exposure to noise, such as tank engine and artillery fire noise during service has been conceded.  

The examiner should specifically discuss the audiological findings throughout the service treatment records, as well as the Veteran's lay evidence with regards to symptomatology during service and continuity of symptomatology after discharge from service.  The examiner must interpret the findings from the September 2010 audiological testing submitted by the Veteran and the August 2013 Gainesville VA treatment record, and discuss the significance of any such findings in providing the opinion as to the nature and etiology of the Veteran's claimed right ear hearing loss.  

The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  The AOJ should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


